DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0011460 A1 to Molinari et al. (hereinafter “Molinari”).

Claim 1:
Molinari discloses:
a digital wallet (paras 38, 42-44)
a process execution component (paras 25, 30, 44, 92, 95, 98) embedded within, associated with, or arranged to interact with the digital wallet (paras 38, 42-44) and arranged to execute and/or initiate at least one process (Abstract; paras 28, 92) in response to at least one trigger (paras 45-46, 92, 95, 99) provided in a script (paras 46, 92, 112) associated with a blockchain transaction (Abstract; paras 28, 92)
wherein the process execution component is and/or comprises an interpreter (paras 25, 30, 44, 92, 95, 98) arranged to translate codified instructions provided by or represented by the trigger into executable logic (paras 45-46, 92, 95, 99)

Claim 2:
Molinari discloses all limitations of claim 1. Molinari also discloses:
the wallet is a cryptocurrency wallet (paras 38, 42-44)

Claim 3:
Molinari discloses all limitations of claim 1. Molinari also discloses:
the at least one trigger comprises one or more codes, flags, instructions and/or parameters (paras 45-46, 92, 95, 99)

Claim 4:
Molinari discloses all limitations of claim 1. Molinari also discloses:
the at least one trigger causes a signal to be sent to a destination external to the wallet (paras 46-47)

Claim 5:
Molinari discloses all limitations of claim 1. Molinari also discloses: 
the process is pre-determined and known to the process execution component and/or wallet (paras 45-46, 92, 95, 99)

Claim 6:
Molinari discloses all limitations of claim 1. Molinari also discloses:  
the process is determined by, or specified within, the script, preferably wherein the process execution component is arranged to translate or interpret one or more items within the script into executable logic (paras 46, 92, 112)

Claim 7:
Molinari discloses all limitations of claim 1. Molinari also discloses: 
the at least one trigger and/or at least one process (paras 45-46, 92, 95, 99) is selected or determined in accordance with a contract, preferably wherein the contract is a smart contract (paras 25, 30, 44, 92, 95, 98)

Claim 8:
Molinari discloses all limitations of claim 1. Molinari also discloses: 
the at least one trigger is provided within or by metadata that is provided by the script (paras 46, 92, 112)

Claim 9:
Molinari discloses all limitations of claim 1. Molinari also discloses: 
the script (paras 46, 92, 112) is associated with an output of the blockchain transaction, and spending of the output causes transfer of a token and/or portion of currency to a recipient on the blockchain (paras 46-47)

Claim 10:
Molinari discloses all limitations of claim 1. Molinari also discloses: 
the system further comprises a plurality of digital wallets and/or process execution components (paras 20, 38, 44)

Claim 11:
Molinari discloses: 
providing a process execution component (paras 25, 30, 44, 92, 95, 98) embedded within, associated with, or arranged to interact with a digital or cryptocurrency wallet (paras 38, 42-44) and arranged to execute at least one process (Abstract; paras 28, 92) in response to at least one trigger (paras 45-46, 92, 95, 99) associated with or provided in a script (paras 46, 92, 112) of a blockchain transaction (Abstract; paras 28, 92)

Claim 12:
Molinari discloses all limitations of claim 11. Molinari also discloses: 
the at least one trigger (paras 45-46, 92, 95, 99) is arranged to initiate execution of the one or more processes (Abstract; paras 28, 92) by the process execution component (paras 45-46, 92, 95, 99)
the at least one trigger comprises one or more codes, instructions, flags and/or parameters (paras 45-46, 92, 95, 99)
the process execution component is an interpreter (paras 25, 30, 44, 92, 95, 98)
the at least one trigger causes a signal to be sent to a destination external to the wallet (paras 46-47)

Claim 13:
Molinari discloses all limitations of claim 11. Molinari also discloses: 
the process (Abstract; paras 28, 92) is pre-determined and known to the process execution component (paras 25, 30, 44, 92, 95, 98) and/or wallet (paras 38, 42-44)
the process (Abstract; paras 28, 92) is determined by, or specified within, the script, (paras 46, 92, 112) preferably wherein the process execution component is arranged to translate or interpret one or more items within the script into executable logic (paras 46, 92, 112)
the at least one trigger (paras 45-46, 92, 95, 99) and/or at least one process is selected or determined in accordance with a contract, preferably a smart contract (paras 25, 30, 44, 92, 95, 98)
the at least one trigger (paras 45-46, 92, 95, 99) is provided within or by metadata that is provided within the script (paras 46, 92, 112)
the script (paras 46, 92, 112) is associated with an output of the blockchain transaction (Abstract; paras 28, 92), and spending of the output causes transfer of a token and/or portion of currency to a recipient on the blockchain (paras 46-47)

Claim 14:
Molinari discloses all limitations of claim 11. Molinari also discloses: 
downloading and/or installing the digital wallet and/or downloading and/or installing the process execution component (paras 20)

Claim 15:
Molinari discloses: 
using one or more codified instructions provided in or by a script (paras 46, 92, 112) of a blockchain transaction (Abstract; paras 28, 92) to cause an interpreter (paras 25, 30, 44, 92, 95, 98) associated with, operable with or embedded within, a digital or cryptocurrency wallet (paras 38, 42-44) to translate the codified instruction(s) into executable logic (paras 46, 92, 112)

Claim 16:
Molinari discloses all limitations of claim 15. Molinari also discloses: 
providing the codified instruction(s) in the script (paras 46, 92, 112)
submitting the blockchain transaction to a blockchain network to be written to a blockchain ledger (paras 23-24, 27, 29, 70)

Claim 17:
Molinari discloses: 
arranging an interpreter (paras 25, 30, 44, 92, 95, 98) to recognise one or more codified instructions (paras 45-46, 92, 95, 99) provided in or by a script (paras 46, 92, 112) of a blockchain transaction, (Abstract; paras 28, 92) the interpreter being embedded in, associated with or operable with a digital or cryptocurrency wallet; (paras 38, 42-44) or ii) providing an interpreter as defined in i) (paras 20)

Claim 18:
Molinari discloses: 
an interpreter (paras 25, 30, 44, 92, 95, 98) arranged to recognise one or more codified instructions (paras 45-46, 92, 95, 99) provided in or by a script (paras 46, 92, 112) of a blockchain transaction, (Abstract; paras 28, 92) the interpreter being embedded in, associated with or operable with a digital or cryptocurrency wallet (paras 38, 42-44)

Claim 19:
Molinari discloses: 
one or more processors (paras 32-33, 36)
and memory storing instructions executable by the one or more processors to cause the system to perform the method of claim 12 (paras 32-33, 36)

Claim 20:
Molinari discloses: 
one or more processors (paras 32-33, 36)
and memory storing instructions executable by the one or more processors to cause the system to perform the method of claim 13 (paras 32-33, 36)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685